NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       SAMMY PORTILLO, Appellant.

                             No. 1 CA-CR 13-0494
                              FILED 05-29-2014


           Appeal from the Superior Court in Maricopa County
                          CR2012-159969-001
               The Honorable Warren J. Granville, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Office of the Legal Advocate, Phoenix
By Frances J. Gray
Counsel for Appellant
                           STATE v. PORTILLO
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Margaret H. Downie joined.


B R O W N, Judge:

¶1            Sammy Portillo appeals his convictions and sentences for
arson of a structure and resisting arrest. Counsel for Portillo has filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967), advising
that after searching the record on appeal, she was unable to find any
arguable grounds for reversal. Portillo was granted the opportunity to file
a supplemental brief in propria persona, but he has not done so.

¶2             Our obligation is to review the entire record for reversible
error. State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). We
view the facts in the light most favorable to sustaining the conviction and
resolve all reasonable inferences against Portillo. State v. Guerra, 161 Ariz.
289, 293, 778 P.2d 1185, 1189 (1989). Finding no reversible error, we
affirm.

¶3             In October 2012, Portillo had been staying at a residence
occupied by his cousin, D.P., and her daughter. D.P. and Portillo had an
argument one afternoon and D.P. ordered Portillo to leave. Portillo spent
the remainder of the day at a family gathering, hosted by his brother, who
owned a gray van. Throughout the day, Portillo made several harassing
phone calls to D.P. Several hours after midnight, Portillo drove his
brother’s van back to D.P.’s house, demanding that she open the door.
When she refused, Portillo walked to the van and returned carrying a
“bottle . . . with an orange rag sticking out [that was] on fire.” D.P. and
her daughter both saw Portillo throw the bottle into D.P.’s car. D.P.
immediately called 9-1-1 to report that Portillo had thrown bottles of gas
at her house and car, setting her car on fire.

¶4            Officer Nelson located the van at Portillo’s brother’s house,
but did not locate Portillo. Inside the van investigators found orange rags
similar to the charred orange rags found in and around D.P.’s car.
Additionally, a fire investigator recovered broken glass bottles near D.P.’s
car that bore “gasoline residue.” The investigator testified the fire was




                                      2
                            STATE v. PORTILLO
                            Decision of the Court

caused by a “Molotov cocktail” thrown through the driver’s side window
of the vehicle.

¶5            Approximately six weeks after the incident, Officer Nelson
recognized Portillo walking through an alley in the neighborhood where
D.P. lived. Nelson exited his marked patrol car and called Portillo over to
him. Nelson had Portillo face the patrol car and began placing a handcuff
on Portillo’s wrist. Portillo began to pull away, jerking his arms and
swinging his elbows. A struggle ensued, causing both men to fall to the
ground. Portillo was able to run away but was eventually located in a
nearby yard and taken into custody.

¶6             The State indicted Portillo for attempted arson of an
occupied structure, a class 3 dangerous felony, in violation of Arizona
Revised Statutes (“A.R.S.”) section 13-1704; arson of a structure or
property, a class 4 dangerous felony, in violation of A.R.S. § 13-1703;
aggravated assault, a class 5 felony, in violation of A.R.S. § 13-1204 (A)(8)
(a); and resisting arrest, a class 6 felony, in violation of A.R.S. § 13-2508 (A)
(1). The State also indicted Portillo for misconduct involving weapons,
but the trial court granted Portillo’s motion to sever that charge from the
remainder of the indictment.

¶7            A jury found Portillo guilty of arson of a structure and
resisting arrest, but acquitted him of attempted arson of an occupied
structure and aggravated assault. The jury also found two aggravating
circumstances: threat of serious physical injury and use or threatened use
of a dangerous instrument.

¶8            Prior to sentencing, the trial court found that the State
proved beyond a reasonable doubt that Portillo had two prior felony
convictions. The court imposed an aggravated sentence of twelve years
for arson of a structure and a mitigated sentence of three years for
resisting arrest. The court ordered the sentences to run consecutively and
gave Portillo presentence incarceration credit of 207 days on the arson
conviction. This timely appeal followed.

¶9           We have searched the entire record for reversible error and
have found none. All of the proceedings were conducted in accordance
with the Arizona Rules of Criminal Procedure. The record shows Portillo
was present and represented by counsel at all pertinent stages of the
proceedings and at the disposition hearing, was afforded the opportunity
to speak before sentencing, and the sentences imposed were within




                                       3
                            STATE v. PORTILLO
                            Decision of the Court

statutory limits. Accordingly, we affirm Portillo’s convictions and the
resulting sentences.

¶10            Upon filing of this decision, counsel shall inform Portillo of
the status of the appeal and his options. Defense counsel has no further
obligations unless, upon review, counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Portillo shall
have thirty days from the date of this decision to proceed, if he so desires,
with a pro per motion for reconsideration or petition for review.




                                 :gsh




                                        4